The Court of Errors reversed this decision,, holding that the proviso in the sixth section of the act, applies to the 2d and 3d sections of the statute, (or 13 Eliz. c. 5, and 27 Eliz. c. 4) and that, whether the conveyance is from the fraudulent grantor or the fraudulent grantee, and the same rule of construction governs both sections of the statute as to conveyances to defraud the grantor’s creditors, or to defraud subsequent purchasers, as' to titles acquired by bona fide purchasers, without notice of the fraud. It was also held, that the purchaser from the fraudulent grantee, must, however, be prior in time to the purchase from the fraudulent grantor or to a sale on execution at the suit of a creditor.
Decree reversed accordingly.